DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 and 12-16 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a comparator having a first input and a second input, wherein the first input is coupled to an output of the integrator, and wherein the second input is coupled to a reference voltage terminal, and a digital-to-analog converter coupled to a control terminal of the comparator, wherein the digital-to-analog converter provides an analog input signal to the control terminal of the comparator, and an offset of the comparator is controlled by the analog input signal.”
Claims 12-16 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "providing an analog input signal by a digital-to-analog converter to a control terminal of a comparator, wherein an offset of the comparator is controlled by the analog input signal, generating a sensor current by a photodiode and providing the sensor current to an integrator input of an integrator, generating an output voltage by the integrator and providing the output voltage to a first input of the comparator, wherein a second input of the comparator is coupled to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ikeda et al. (Patent No. US 8,969,771 B2) discloses an A/D converter including a holding unit holding a pixel signal as a voltage level, a comparator comparing the voltage level held with a reference level, a circuit capable of changing the voltage level so as to approach the reference level at first and second rates.
Gravot (Patent No. US 8,658,959 B2) discloses an analog-to-digital conversion of a large number of simultaneously available analog signals, and in particular analog-to-digital conversion of signals from matrix detectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878